823 F.2d 166
2 Indiv.Empl.Rts.Cas.  608,3 Indiv.Empl.Rts.Cas.  60Helen GUERCIO, Plaintiff-Appellant,v.George BRODY, John Feikens, Defendants-Appellees.
No. 85-1716.
United States Court of Appeals,Sixth Circuit.
July 17, 1987.

Prior report:  814 F.2d 1115 (6th Cir.1987).
Before LIVELY, Chief Judge, ENGEL, KEITH, MERRITT, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS and NORRIS, Circuit Judges.

ORDER

1
A majority of the judges of this court in regular active service have voted for rehearing en banc of this appeal as to appellee John Feikens only.  Pursuant to Sixth Circuit Rule 14, it is hereby ORDERED that the previous opinion and judgment of this court as to appellee John Feikens only is hereby vacated, the mandate as to that part of the judgment is stayed, and that part of the case is restored to the active docket as a pending appeal.


2
The clerk will direct the parties to file supplemental briefs as to John Feikens only and will schedule this case for oral argument as soon as practicable.